Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application, filed on 6/12/20, is a continuation of 15242160, filed 08/19/2016; 15242160 is a continuation of 14420074, filed 02/06/2015; 14420074 is a national stage entry of PCT/IB2013/058318 , International Filing Date: 09/05/2013;PCT/IB2013/058318 Claims Priority from Provisional Application 61698033, filed 09/07/2012. The effective filing and priority date of the claims is 9/7/12. 

Status of Claims and Response to Restriction Requirement
Claims 1-13, 18, and 25 are pending as of the response filed on 1/26/22. Claims 14-17, 19-24, and 26-31 have been canceled. 
Applicant’s election without traverse of invention I, claims 1-12; and the species of formula (I) shown below in the reply filed on 1/26/22 is acknowledged: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. 
The elected species was found to be free of the prior art. Therefore, search and examination were extended to additional species of formula (I) as disclosed in the office action 
The restriction requirement is made final.
Claims 13, 18, and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/26/22.
Claims 1-12 were examined and are rejected. 

Claim Rejections-35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Vitas-M Chemical library, published in CAS STN abstract on 9/20/2006.
The claims are drawn to a compound of formula (I). 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. The compound is included within formula (I) defined as follows: R1=H; R2=H; R3=methoxy; R4=H; R5=H; R6=C5 alkyl. Vitas-M anticipates the claims.

Claim(s) 1-2 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Aurora Fine Chemicals library, published in CAS STN abstract on 6/26/2008.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. The compound is included within formula (I) defined as follows: R1=H; R2=methyl; R3=H; R4=methyl; R5=H; R6=C5 alkyl. Aurora Fine Chemicals library anticipates the claims.


Claim(s) 1-2 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Aurora Fine Chemicals library, published in CAS STN abstract on 2/25/2009.
Aurora Fine Chemicals library discloses the following compound:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
. The compound is included within formula (I) defined as follows: R1=H; R2=methyl; R3=H; R4=methyl; R5=H; R6=C5 alkyl. Aurora Fine Chemicals library anticipates the claims.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-2 and 9 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Takayama et. al., JP 2012-107001, publ. 6/7/2012 (cited in an IDS). Takayama was published in Japanese; for convenience, an English translation of this publication is referred to for discussion. 
The claims are drawn to a compound of formula (I) and a pharmaceutical composition comprising a compound of formula (I) with an acceptable carrier or excipient.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
. The compounds are included in formula (I) of the instant claims defined as follows: R1=H; R2=H; R3=methoxy; R4=H; R5=H; R6=phenyl substituted once or twice with halogen. Takayama also discloses compound 377 as shown above in DMSO solution, a known pharmaceutical carrier, for testing in an amyloid β inhibitory assay (para [0469-00471]; p. 272 of 292, Table 3-1). Takayama thus anticipates the claims. 

Claim Rejections-35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Takayama et. al., JP 2012-107001, publ. 6/7/2012 (cited in an IDS), as applied to claims 1-2 and 9 as discussed previously.
The claim is drawn to a pharmaceutical composition comprising a compound of formula (I) with an acceptable carrier or excipient and at least one additional pharmaceutical agent. 
Takayama discloses as discussed previously. Furthermore, Takayama teaches the indolamide amyloid β inhibitory compounds can be combined with an additional therapeutic agent for treating Alzheimer’s disease, such as donepezil, tacrine, galantamine, rivastigmine, zaapezil, memantine, or vinpocetine (para [0223]). Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have combined an indolamide compound such as 366, 367, 377, or 378 in a pharmaceutical composition with an additional therapeutic agent such as donepezil, tacrine, galantamine, rivastigmine, zaapezil, 

Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 20-32 of U.S. Patent No. 9447039 B2. The instant claims are drawn to a compound of formula (I); a pharmaceutical composition comprising a compound of formula (I); a composition comprising a compound of formula (I) in combination with an antituberculosis agent (claim 11), wherein the antituberculosis agent is isoniazid, rifampicin, pyrazinamide, ethambutol, streptomycin, kanamycin, amikacin, etc. (claim 12): 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
. The claims of US ‘039 are drawn to compounds of formula (I): 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
. The instantly claimed compounds of formula (I) overlap structurally with those compounds claimed in US ‘039, as both sets of compounds share the same indole-carboxamide core; furthermore, for both sets of compounds the variables R1-R5 overlap: R1=H; R2 is H, methyl, CF3, halo, cyano; R3 is H; R4 is H, methyl, cyano, halo, CF3, or (phenyl)NH-; and R5 is H or chloro. Additionally, R6 for both sets of compounds overlap, e.g., R6 is (C5-C7)cycloalkyl or -CH2-(cyclohexyl), wherein the C5-C7 cycloalkyl can be optionally substituted with 1-2 groups selected from halo, methyl, isopropyl, fluoro substituted methyl, and ethynyl. Claim 8 of US ‘039 is drawn to a pharmaceutical composition comprising a compound of formula (I), claim 9 is drawn to a composition further comprising at least an additional antituberculosis agent, and claim 10 of US ‘039 is drawn to the additional antituberculosis agent selected from isoniazid, rifampicin, pyrazinamide, ethambutol, streptomycin, kanamycin, amikacin, among others. The instant claims and claims of US ‘039 are 


Information Disclosure Statement
The IDS filed on 9/15/20 has been considered. 


Conclusion
Claims 1-12 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627